In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00130-CR



        DANIEL DAKOTA WALKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 29515




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

           Dakota Walker pled guilty to manufacture or delivery of a penalty-group one controlled

substance.1 Pursuant to a plea agreement with the State, Walker was sentenced to ten years’

imprisonment. In addition, Walker waived his right of appeal when he signed the following

waiver of his rights:

           I freely, voluntarily and knowingly waive and give up any and all rights to appeal,
           file a motion for new trial or motion in arrest of judgment and/or my right to seek
           an application for writ of habeas corpus under Article 11.07 of the Code of
           Criminal Procedure.

The trial court certified that this was a plea-agreement case and that Walker therefore had no

right of appeal.

           Even though Walker entered into a plea agreement with the State and otherwise waived

his right of appeal, he nevertheless, acting pro se, filed a notice of appeal. Because we find that

we are without jurisdiction over this case as a result of Walker’s plea agreement with the State

and his waiver of the right of appeal, we dismiss the appeal for want of jurisdiction.

           The Texas Legislature has granted a very limited right of appeal in plea-bargain cases.

Rule 25.2 of the Texas Rules of Appellate Procedure details that right as follows:

                  (2)   . . . . In a plea bargain case—that is, a case in which a defendant’s
           plea was guilty or nolo contendere and the punishment did not exceed the
           punishment recommended by the prosecutor and agreed to by the defendant—a
           defendant may appeal only:

                          (A)     those matters that were raised by written motion filed and
                                  ruled on before trial, or

                          (B)     after getting the trial court’s permission to appeal.

1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.112.
                                                     2
TEX. R. APP. P. 25.2(a)(2). There is no indication in the record before this Court that Walker

either (1) filed a motion that was ruled on before trial or (2) obtained the trial court’s permission

to appeal. To the contrary, the trial court’s certification of Walker’s right of appeal indicates that

he has no right of appeal. Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure,

this Court is required to dismiss an appeal if, as in this case, the trial court’s certification

properly indicates no right of appeal. See TEX. R. APP. P. 25.2(d).

       On October 29, 2021, we informed Walker of the apparent defect in our jurisdiction over

this appeal and afforded him an opportunity to respond and, if possible, cure such defect.

Walker did not file a response to our jurisdictional defect letter.

       Because Walker has no right of appeal as a result of his plea bargain with the State and as

a further result of his explicit, written waiver of that right and because the trial court’s

certification correctly indicates that he is without a right of appeal, we dismiss this appeal for

want of jurisdiction.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:         December 6, 2021
Date Decided:           December 7, 2021

Do Not Publish




                                                  3